Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations is/are: “a first optical module configured to project a first image” and “a second optical module configured to project a second image” in claims 8 and 12.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

These limitations are interpreted as followed:
First and second optical module: The optical module 120 can be realized by such as a digital light processing (DLP) module or a 3-pieces liquid crystal display (3LCD) 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 8-17 are allowed.
The following is an examiner’s statement of reasons for allowance:

As to independent claim 8, Kunze (U.S. Pub. No. 2017/0153457) discloses a head-up display device (Kunze, head up display system, Figure 2) used in augmented reality which directs images to a windscreen (Kunze, windshield 2, Figure 2), the head-up display device, comprising:
a set of reflectors (Kunze, reflection area 3 on windshield 2 and reflective areas 5 on curved mirror 4, Figure 2), comprising a first reflector (Kunze, reflector element 4 with reflective areas 5, Figure 2) and a second reflector (Kunze, reflection areas 3, Figure 2) disposed under the windscreen, wherein the first reflector and the second reflector are disposed oppositely, the first reflector is moveable (Kunze, The , and the second reflector is not moveable; As shown in figure 2 of Kunze, the reflective areas 3 are on the windshield 2 which is not moveable and the reflective areas 3 and 5 are opposite of each other.
a first optical module (Kunze, display 6, Figure 2) configured to project a first image to the first reflector, which further reflects the first image to the second reflector and the windscreen for projecting the first image to a first target position of the windscreen (Kunze, The curved mirror has two reflection areas 5 for the first reflective element (shown from behind but the mirror is not semi-transparent), and the windshield has two reflection areas 3 for respective ones of the eye boxes light paths (from the displays 6 to the reflective areas 5 at the first reflective element to the reflective areas 3 of the second reflective element to the driver's eyes or eye boxes 1).  Thus, each eye of the driver receives a respective image displayed by or projected by the display devices or display screens 6. Figure 2, ¶ [0019]);
a second optical module (Kunze, display 6, Figure 2) configured to project a second image to the second reflector and the windscreen for projecting the second image to a second target position of the windscreen (Kunze, The curved mirror has two reflection areas 5 for the first reflective element (shown from behind but the mirror is not semi-transparent), and the windshield has two reflection areas 3 for , wherein the second image is not projecting to the first reflector; As shown in figure 2 of Kunze, the first and second optical modules are one of the displays 6. In addition, the second image is projected to one set of the reflection areas, which are not the same as for the first image.
a reflector adjustment mechanism (Kunze, actuator system 8, Figure 2) configured to adjust a position of the first reflector to change a height of the first target position (Kunze, The reflector element 4 is adjustable via an actuator system 8 that pivots or moves the reflector element about a horizontal axis (so as to vertically adjust the reflection angle to adjust for different height drivers) and/or about a vertical axis (so as to horizontally adjust the reflection angle) and/or multiple axes (such as via a ball and socket mount) to provide the appropriate reflection angle and optical path for the particular driver eye locations. Figure 2, ¶ [0020]);
Yata (U.S. Pub. No. 2019/0149781) teaches a display device with a first optical module wherein the first target position is higher than the second target position (Yata, by adjusting, for example, an angle of elevation of the first concave mirror PJA and the second concave mirror PJB, projection positions of the first optical image and the second optical image can be adjusted. Figure 6, ¶ [0073]). As shown in figures 3A-3F of Yata, the first projection area 11A and the second projection area 11B may be rearranged on the projection plane 11. As shown in figure 6 of Yata, the image off of the 
Kunze does not expressly teach a set of reflectors, comprising a first reflector and a second reflector disposed under the windscreen, wherein the first reflector and the second reflector are disposed oppositely, the first reflector is moveable, and the second reflector is not moveable;
Kunze teaches the second reflector being as part of the windshield and thus the second reflector cannot be disposed under the windscreen as claimed.
Additional prior art of Okamoto (U.S. Pub. No. 2016/0366380) teaches first and second MEMS mirrors 42 and 44 which are disposed under the windscreen.  However, it would not be reasonable to combine Kunze and references such as Okamoto as the reflection areas of Kunze are embedded into the windscreen.  In addition, Okamoto may not teach the limitation separately as the rest of the limitations are not taught by Okamoto. 
In addition, no other prior art was found which teaches, alone or in combination, the cited limitations.

As to dependent claims 9-11, these claims are allowable as they depend upon allowable independent claim 8.

As to independent claim 12, Kunze (U.S. Pub. No. 2017/0153457) discloses a head-up display device (Kunze, head up display system, Figure 2) used in augmented reality which directs images to a windscreen (Kunze, windshield 2, Figure 2), the head-up display device, comprising:
a set of reflectors (Kunze, reflection area 3 on windshield 2 and reflective areas 5 on curved mirror 4, Figure 2), comprising a first reflector (Kunze, reflector element 4 with reflective areas 5, Figure 2) and a second reflector (Kunze, reflection areas 3, Figure 2) different from the windscreen, wherein the first reflector and the second reflector are disposed oppositely, the first reflector is moveable (Kunze, The reflector element 4 is adjustable via an actuator system 8 that pivots or moves the reflector element about a horizontal axis (so as to vertically adjust the reflection angle to adjust for different height drivers) and/or about a vertical axis (so as to horizontally adjust the reflection angle) and/or multiple axes (such as via a ball and socket mount) to provide the appropriate reflection angle and optical path for the particular driver eye locations. Figure 2, ¶ [0020]), and the second reflector is not moveable; As shown in figure 2 of Kunze, the reflective areas 3 are on the windshield 2 which is not moveable and the reflective areas 3 and 5 are opposite of each other.
a first optical module (Kunze, display 6, Figure 2) configured to project a first image to the first reflector, which further reflects the first image to the second reflector in sequence for projecting the first image to a first target position of the windscreen (Kunze, The curved mirror has two reflection areas 5 for the first reflective element (shown from behind but the mirror is not semi-transparent), and the windshield has two reflection areas 3 for respective ones of the eye boxes light paths (from the displays 6 to the reflective areas 5 at the first reflective element to the reflective areas 3 of the second reflective element to the driver's eyes or eye boxes 1).  Thus, each eye of the driver receives a respective image displayed by or projected by the display devices or display screens 6. Figure 2, ¶ [0019]);
a second optical module (Kunze, display 6, Figure 2) configured to project a second image directly to the second reflector and the windscreen for projecting the second image to a second target position of the windscreen (Kunze, The curved mirror has two reflection areas 5 for the first reflective element (shown from behind but the mirror is not semi-transparent), and the windshield has two reflection areas 3 for respective ones of the eye boxes light paths (from the displays 6 to the reflective areas 5 at the first reflective element to the reflective areas 3 of the second reflective element to the driver's eyes or eye boxes 1).  Thus, each eye of the driver receives a respective image displayed by or projected by the display devices or display screens 6. Figure 2, ¶ [0019]), As shown in figure 2 of Kunze, the first and second optical modules are one of the displays 6. In addition, the second image is projected to one set of the reflection areas, which are not the same as for the first image.
a reflector adjustment mechanism (Kunze, actuator system 8, Figure 2) configured to adjust a position of the first reflector to change a height of the first target position (Kunze, The reflector element 4 is adjustable via an actuator system 8 that pivots or moves the reflector element about a horizontal axis (so as to vertically adjust the reflection angle to adjust for different height drivers) and/or about a vertical axis (so as to horizontally adjust the reflection angle) and/or multiple axes (such as via a ball and socket mount) to provide the appropriate reflection angle and optical path for the particular driver eye locations. Figure 2, ¶ [0020]);
Yata (U.S. Pub. No. 2019/0149781) teaches a display device with a first optical module wherein the first target position is higher than the second target position (Yata, by adjusting, for example, an angle of elevation of the first concave mirror PJA and the second concave mirror PJB, projection positions of the first optical image and the second optical image can be adjusted. Figure 6, ¶ [0073]). As shown in figures 3A-3F of Yata, the first projection area 11A and the second projection area 11B may be rearranged on the projection plane 11. As shown in figure 6 of Yata, the image off of the second concave mirror PJB is presented higher than the image off of the first concave mirror PJA.
Kunze does not expressly teach a set of reflectors, comprising a first reflector and a second reflector different from the windscreen, wherein the first reflector and the second reflector are disposed oppositely, the first reflector is moveable, and the second reflector is not moveable;
Kunze teaches the second reflector being as part of the windshield and thus the second reflector cannot be different from the windscreen as claimed.
Additional prior art of Okamoto (U.S. Pub. No. 2016/0366380) teaches first and second MEMS mirrors 42 and 44 which are disposed under the windscreen and therefore different from the windscreen.  However, it would not be reasonable to combine Kunze and references such as Okamoto as the reflection areas of Kunze are embedded into the windscreen.  In addition, Okamoto may not teach the limitation separately as the rest of the limitations are not taught by Okamoto. 
In addition, no other prior art was found which teaches, alone or in combination, the cited limitations.

As to dependent claims 13-17, these claims are allowable as they depend upon allowable independent claim 12.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT D CASTIAUX whose telephone number is (571)272-5143. The examiner can normally be reached Mon-Fri 7:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT D CASTIAUX/           Primary Examiner, Art Unit 2691